
	

113 HR 4056 IH: Federal Vehicle Repair Cost Savings Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4056
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Peters of Michigan (for himself and Mr. Lankford) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To reduce the operation and maintenance costs associated with the Federal fleet by encouraging the
			 use of remanufactured parts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Federal Vehicle Repair Cost Savings Act of 2014.
		2.FindingsThe Congress finds that in March 2013 the Government Accountability Office issued a report that
			 confirmed the following:
			(1)There are approximately 588,000 vehicles in the civilian Federal fleet.
			(2)Federal agencies spent approximately $975 million on repair and maintenance of these vehicles in
			 2011.
			(3)Remanufactured vehicle components, such as engines, starters, alternators, steering racks, and
			 clutches, tend to be less expensive than comparable new replacement parts.
			(4)The United States Postal Service and United States Department of the  Interior both informed the
			 Government Accountability Office that they rely on the use of
			 remanufactured vehicle components to reduce costs.
			3.Requirement to use remanufactured vehicle components
			(a)RequirementThe head of each Federal agency shall encourage the use of remanufactured vehicle components to
			 maintain Federal vehicles, if using such components reduces the cost while
			 maintaining quality, but not if using such components—
				(1)does not reduce the cost;
				(2)lowers the quality of vehicle performance, as determined by the employee of the Federal agency
			 responsible for the repair decision; or
				(3)delays the return to service of a vehicle.
				(b)DefinitionsIn this section:
				(1)Federal agencyThe term Federal agency has the meaning given that term in section 102 of title 40, United States Code.
				(2)Remanufactured vehicle componentThe term remanufactured vehicle component means a vehicle component (including an engine, transmission, alternator, starter, turbocharger,
			 steering, or suspension component) that has been returned to same-as-new,
			 or better, condition and performance by a standardized industrial process
			 that incorporates technical specifications (including engineering,
			 quality, and testing standards) to yield fully warranted products.
				
